DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/15/2020 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Objections
Claims 23 and 30 are objected to because of the following informalities:  
In claim 23, the claim refers to the non-existent “system of claim 1” and it is believed that the claim should rather refer to “the system of claim 21”.  
In claim 30, line 1, “A system and comprising” should rather read “A system comprising”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "a friction-promoting surface" in line 8. The metes and bounds of the claim are unclear, as it is unknown what is meant by “a friction-promoting surface” and what would be considered such a surface. What is needed for the surface to promote friction?
Claim 21 recites the limitation "a garment" in line 13. It is unclear if this is the same or a different garment as that previously recited in the claim.
Claim 30 recites the limitation "a friction-promoting surface" in line 9. The metes and bounds of the claim are unclear, as it is unknown what is meant by “a friction-promoting surface” and what would be considered such a surface. What is needed for the surface to promote friction?
Claim 30 recites the limitation "a second surface" in line 10. It is unclear what the “first surface” is in the claim, as a first surface is not previously recited. Is the first surface considered to be the broad surface?
Claim 34 recites the limitation "wherein the system is coupled to a garment" in line 1. However, claim 21 already recites that the system is coupled to a garment. It is unclear if the claim is requiring the system be coupled to a second garment or is requiring that the system be interchangeable between garments, or some other interpretation.
Claim 34 recites the limitation "the garment configured to sense biometric signals of a user wearing the garment" in lines 1-2. However, claim 21 previously recites that the system is configured to sense biometric signals of a user wearing the garment. Is claim 34 requiring that 
Claim 34 recites the limitation "the second surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "a second set of protrusions" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because a first set of protrusions has not been previously recited.
Claim 37 recites the limitation "the garment" in liner 2. It is unclear if this recitation is referring to the garment recited in claim 31 or the garment recited in claim 34.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24, 27-36, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over by Ryu et al. (U.S. 2007/0073131, cited by Applicant) in view of Maciá Barber et al. (U.S. 2013/0338472, cited by Applicant). Regarding claims 21, 30, 33, and 40, Ryu discloses a system comprising: a substrate 110 defining a broad surface and comprising a signal communication region; a set of conductive leads 122 supported by the broad surface of the substrate and electrically coupled to the signal communication region; a set of one or more biosensing contacts 124/126 coupled to the set of conductive leads, each biosensing contact of the set of biosensing contacts composed of a conductive polymer; a non-conductive material 130 comprising a set of openings corresponding to the set of biosensing contacts, wherein portions of the set of biosensing contacts protrude through the set of openings; a first bonding layer 140 coupled to KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claims 22 and 31, as the set of conductive leads and the set of biosensing contacts are located between the first and second bonding layers, there is necessarily a “set of pathways” provided between the set of biosensing contacts and the set of conductive leads, as the volume of these elements is contained between the bonding layers.
Regarding claims 23, 24, 35, and 36, Ryu discloses that each exposed portion of a biosensing contact abuts skin of a user when the user is wearing the garment (see paragraph [0022]). Further, it is respectfully submitted that the non-conductive material, unless it is frictionless, would include a surface that increases friction between the non-conductive material and the skin of the user. Furthermore, a surface texture would necessarily include “protrusions” in the broadest sense of the word, as the texture would include areas that extend out further past other areas. Layer 130 is disclosed to be made of elastic mesh (see paragraph [0021]) and is, 
Regarding claims 27 and 39, Ryu discloses that one or both of the first bonding layer and the second bonding layer create a water-tight seal between the substrate and a user when the user is wearing the garment (see paragraph [0028]).
Regarding claims 28 and 32, Ryu discloses a controller 620 coupled to the set of conductive leads and configured to receive signals from the biosensing contacts via the conductive leads (see Figure 6 and paragraph [0035]).
Regarding claim 29, it is respectfully submitted that the Velcro 200/210 in Figure 2B is a “patch coupled between the second bonding layer and the first bonding layer”. Further, it is respectfully submitted that the path of conductor 122 is considered the claimed “opening” enabling the conductive lead to couple to a corresponding biosensing contact (see Figure 1).
Regarding claim 34, Ryu discloses that the system is coupled to a garment, the garment configured to sense biometric signals of a user wearing the garment (see Abstract).

Claims 25, 26, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (U.S. 2007/0073131, cited above) in view of Maciá Barber et al. (U.S. 2013/0338472, cited above), and further in view of Jayaraman (U.S. Patent No. 6,381,482, cited by Applicant). Regarding claims 25 and 37, Ryu discloses the invention substantially as claimed, but fails to disclose a reference shield separating the set of biosensing contacts from the garment and coupled to a reference region defined at the broad surface of the substrate. Jayaraman teaches the use of a static dissipating component (i.e. reference shield) in a garment-based electrode system, which provides the benefit of quickly dissipating any built-up static charge in order to prevent damage to the sensitive electronic components of the electrode system (see col. 9, ln. 32-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu to include a reference shield KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claims 26 and 38, it is respectfully submitted that fastening member 300 of Ryu is a “reference contact” as claimed because it is exposed through and protrudes through a reference contact opening of the non-conductive material, as the non-conductive material surrounds it on both sides. Further, it can be seen from Figures 3A and 4A that it is positioned between the set of biosensing contacts and is coupled to a reference region of the substrate, as the “reference region” is an arbitrarily-chosen region and the recitation of “coupled to” simply means that it must be linked to the reference region, which can occur via other structures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792